DETAILED ACTION
The amendment filed 04/12/21 has been acknowledged and entered. By this election, claims 7-14 and 16-20 are withdrawn, claim 15 is canceled and claims 1-6 and 21 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2015/0162284) in view of Camillo-Castillo et al. (2017/0098699).
Regarding claim 1, Ishii (Fig. 3) discloses a first material and a second material separately disposed in a circuit region LR (see Fig. 3 labeled by Examiner); a plurality of dielectric patterns between the first material and the second material, wherein top surfaces of the plurality of dielectric patterns are lower than top surfaces of the first and second materials; a first conductive element, disposed below the plurality of dielectric patterns (see Fig. 3 labeled by Examiner); and a second conductive element PD, inserting between the plurality of dielectric patterns to electrically connect the first conductive element (Fig. 3 labeled by Examiner).  

	Camillo-Castillo (Fig. 2) discloses a first semiconductor material and a second semiconductor material 20 may be comprised of a polycrystalline semiconductor material, such as polycrystalline silicon (i.e., polysilicon), or a dielectric material, such as silicon dioxide or silicon nitride for the intended use as a matter of design choice in order to protect the CMOS device ([0020]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Ishii by forming the first and second semiconductor materials for the intended use as a matter of design choice in order to protect the CMOS device, as taught by Camillo-Castillo (see [0020]).















[AltContent: textbox (The top surfaces of the plurality of dielectric patterns)]

[AltContent: arrow]
[AltContent: textbox (2nd material)]
[AltContent: textbox (1st material)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st conductive element)][AltContent: textbox (Dielectric patterns)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    509
    677
    media_image1.png
    Greyscale




the first semiconductor material and the second semiconductor material surround the plurality of dielectric patterns and the second conductive element PD.  

Regarding claim 3, Ishii (Fig. 3 labeled by Examiner) discloses wherein a top surface of the second conductive element PD is lower than the top surfaces of the first and second portions.  

Regarding claim 4, Ishii (Fig. 3 labeled by Examiner) discloses wherein the second conductive element PD covers a portion of the top surfaces of the plurality of dielectric patterns.  

Allowable Subject Matter
Claims 5-6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claim 5. Specifically, the prior art of record fails to disclose further comprising a dummy pattern between the plurality of dielectric patterns and the first portion and between the plurality of dielectric patterns and the second portion.2 Customer No.: 31561 

Response to Arguments
Applicant's arguments, filed 04/12/21, with respect to the rejection(s) of claim(s) 1-6 and 21 has been fully considered and are persuasive. Therefore, the rejection has 

Applicant argues that “the surface protection layer PAS of Ishii is an insulation layer rather than a semiconductor layer, Ishii at least fails to disclose the claimed feature of "a first semiconductor material and a second semiconductor material" as recited in claim 1”. 
This argument is not persuasive because as discussed above, Camillo-Castillo (Fig. 2) discloses a first semiconductor material and a second semiconductor material 20 may be comprised of a polycrystalline semiconductor material, such as polycrystalline silicon (i.e., polysilicon), or a dielectric material, such as silicon dioxide or silicon nitride for the intended use as a matter of design choice ([0020]). 
The applicant's arguments, addressed to the amended claims are considered in the rejections shown above.
Application No.: 16/403,638 Docket No.: 73351-US-PA-OC   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/Primary Examiner, Art Unit 2814